


110 HR 3353 IH: For the relief of Terrence George.
U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 3353
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Terrence George.
	
	
		1.Waiver of grounds for removal
			 of, or denial of admission to, Terrence George
			(a)In
			 GeneralNotwithstanding sections 212(a) and 237(a) of the
			 Immigration and Nationality Act, Terrence George may not be removed from the
			 United States, denied admission to the United States, denied adjustment of
			 status to that of an alien lawfully admitted for permanent residence, or denied
			 a nonimmigrant or immigrant visa by reason of any act of his that is a ground
			 for removal or denial of admission and is reflected in the records of the
			 Department of Homeland Security, or the Visa Office of the Department of State,
			 on the date of the enactment of this Act.
			(b)Establishment of
			 Good Moral CharacterNotwithstanding section 101(f) of the
			 Immigration and Nationality Act, any act described in subsection (a) may not be
			 considered in determining whether Terrence George is, or during any period has
			 been, a person of good moral character for purposes of the Immigration and
			 Nationality Act.
			
